Title: To George Washington from Thomas Jefferson, 12 July 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] July 12. 1793.

Th: Jefferson has the honor to send to the President Dr Thornton’s answer to mister Hallet’s objections this moment received, & which he has not had time to read. perhaps the President may think it worth while to communicate them to mister Hobens & see what he thinks of them, for which reason he sends them to the President in the instant of receiving them.
